DETAILED ACTION
Remarks
This office action is in response to the RCE filled on 2/02/2021. 
Claims 1-4, 11, 12, 14, 15 and 18-20 are amended. 
Claims 5-10, 16-17 and 21-23 are canceled.
Claims 24-29 are newly added.
Claims 1-4, 11, 12, 14, 15, 18-20 and 24-29 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. JP 2017/075607, filed on 4/5/2017.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“input unit”, in claim 25
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 24, which recites “setting unit”, the specification lacks written description. From the submitted specification, the difference between setting unit and input unit (recited on claim 25) is not clear. Fig. 4, 12 and 20 of submitted specification shows a screen for inputting symmetry information. Fig. 1B of submitted specification shows symmetry information setting unit, block 103. Per submitted specification, both setting unit and input unit appears to be a processor where a user can provide/set parameters via a screen (see at least [0050] and [0157] of PGPUB of submitted specification). From the submitted specification it is not clear if there are two different processors or one.
Regarding claim 25, which recites “input unit”, the specification lacks written description. Submitted specification does not describe the structure of input unit. [0040] of PGPUB of submitted specification mention an input interface, 2504. However clear disclosure of input unit is not present on the submitted specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 11, 12, 14, 15, 18-20 and 24-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claims 14, 15, 18 and 19), which recites “finite number of position candidate” and “makes the determination for the finite number of position candidate” is not clear. It is not clear if a multiple or single position candidate is generated and determined or not. It is not clear if a finite number points is determined from multiple position candidates or not. However the singular phrase “position candidate” refers to only one position candidate. So from the recited claim language, it is unclear whether multiple or a singular position candidate(s) is generated and determined or not. For the examination purposes, it was interpreted that a position candidate is generated and determined for gripping the object.
Dependent claim(s) 2-4, 11-13, 20 and 24-29 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Regarding claim 24, which recites “setting unit”, is not clear. From the submitted specification, the difference between setting unit and input unit is not clear. For the examination purposes, setting unit is interpreted as a processor for setting parameters. 
Regarding claim 25, which recites “input unit”, is not clear. From the submitted specification, the difference between setting unit and input unit is not clear. For the examination purposes, input unit is interpreted as a processor that include an interface/screen for setting/providing parameters.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13-15, 18-20 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0127162 (“Gotou”), and further in view of US 5,325,468 (“Terasaki”).
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Gotou discloses an information processing apparatus (see fig 1 and fig 17, where 13 is robot control device. robot control device includes a grip unit, 131), comprising:
 a processor configured to make a determination whether a gripper can grip an object which has rotational symmetry with an infinite number of times of symmetry (per submitted specification, circular conical shape and cylindrical shape objects have infinite number of rotational symmetry, see [0051] of PGPUB, where “For example, a circular conical shape and a cylindrical shape are shapes rotationally symmetrical with respect to the axis of symmetry. These shapes have an infinite number of times of symmetry since works having such shapes do not change in appearance from the viewpoint of the hand even if minutely rotated about the axis of symmetry.”; For the examination purposes, the limitation is interpreted as processor is making determination whether a gripper can grip an circular/cylindrical shaped object or not. see Gotou fig 17, block 133, gripability calculation unit; see also [0009], where “a gripability ,
wherein the processor 
obtains information about a reference position of the gripper relative to the object to be gripped by the gripper (see fig 17, block 132, position and posture candidate setting unit. see also fig 4, block S2; see also [0044], where “Then, step S2 sets at least one grip position posture candidate which is a candidate of a position posture of the gripper 14 in a three-dimensional space.”; see also [0047], where “Step S3 calculates a possibility of succeeding in gripping the article 17, i.e., a grip success possibility E, on an assumption that the gripper 14 is placed in each grip position posture candidate set in step S2.”; see also fig 1, block 11, 3D measurement instrument; see also fig 4, block S1; see also [0036], where “The three-dimensional measurement instrument 11 expresses the acquired three-dimensional information as the format of a distance image or a three-dimensional map”; 3D map includes position and orientation of gripped object. see also [0043], where “Initially, step S1 measures ,
generates a finite number of position candidate of the gripper among infinite positions symmetrical to the reference position about an axis  (see [0093], where “In the above-described embodiment, the gripper position posture is expressed using the arrows A1 and A2 (FIG. 9) and the gripper 14 is moved to this gripper position posture. However, as long as the robot 12 is controlled so as to move the gripper 14 to a gripper position posture (a grip unit position posture) set by the position posture setting unit 134 to pick up the article 17, the robot control unit 135 may be configured in any manner.”; see also [0055], where “FIG. 9 is a view illustrating numbered gripper position postures, and numbering is performed in descending order of a coordinate value with respect to a predetermined coordinate axis 35, i.e., in order from one located in a higher position ( a larger z-coordinate ).”; see also fig 9 shows at least one position candidate (a finite number of position candidate) for gripping with respect to a predetermined coordinate axis. See also [0056] and [0058]); and
 makes the determination for the finite number of position candidate (see [0092], where “a grip position posture candidate where the grip success possibility E calculated in the gripability calculation unit 133 is maximized or locally maximized is set as a gripper position posture. However, as long as at least one position posture candidate is selected from position at least one grip position candidate is selected.).
Gotou does not disclose the following limitation:
generates a finite number of position candidate of the gripper … about an axis of the rotational symmetry of the object. 
However Terasaki discloses a system of pick and place of an object by robot, wherein generates a finite number of position candidate of the gripper … about an axis of the rotational symmetry of the object (see fig 1, block 2, rotational symmetry calculating means, block 6, grasp candidate calculating means and block 9, grasp selecting means. See also fig 24, where various shaped objects are shown that also include circular/spherical shaped object. See also col 6, lines 12-60, where “From the geometric data of an object in this three-dimensional model of the environment 1, the rotational symmetry of the object is calculated by the rotational symmetry calculating means 2………….. the rotational symmetry calculating means 2 performs a given calculation to recognize the rotational symmetry of the object from the geometric data thereof.”; see also col 5, lines 42-65, where “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand; … grasp candidate selecting means 9 for selecting an appropriate pick-and place grasp candidate from the candidates calculated at said grasp candidate calculating means 6 in consideration of said distances and how the symmetry of object to be grasped is calculated and this is used for grasp candidate calculation/generation. Appropriate candidate for grasp is also selected. A finite number of grasp candidate is selected from many grasp candidates. As cited references include circular/spherical shaped object so it can be interpreted that infinite number of grasp candidates are generated.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou to incorporate the teachings of Terasaki by including the above feature for determining state transition path accurately and automatically without slowing down the robot operations for executing pick up with good efficiency and less interference with other components.
Regarding claim 13, Gotou further discloses an information processing apparatus, wherein the processor makes the determination based on information about position and orientation of a vicinity object in the vicinity of the object to be gripped by the gripper (see fig 5, where 3D point set acquired by the measurement instrument 11 is shown. see also [0045], where “The search range ϫx can be provided using a minimum value xmin and a maximum value xmax of x-coordinates of three-dimensional points 31 belonging to the three-dimensional point set 30”; see also [0085], where “a distance between a first three-dimensional point 31 and a second three-dimensional point 31 next to each other falls within a predetermined value, the connected set is configured by connecting the first three-dimensional point 31 and the second three-dimensional point 31 with each other.”; see also fig 9, where based on the  position and orientation of nearby object, the gripper position and posture is illustrated.). 
Regarding claim 14, as best understood in view of indefiniteness rejection explained above, Gotou further discloses a system comprising: 
an information processing apparatus (see fig 1 and fig 17, where 13 is robot control device. robot control device includes a grip unit, 131), comprising: 
a processor configured to make a determination whether a gripper can grip an object which has rotational symmetry with an infinite number of times of symmetry (per submitted specification, circular conical shape and cylindrical shape objects have infinite number of rotational symmetry, see [0051] of PGPUB, where “For example, a circular conical shape and a cylindrical shape are shapes rotationally symmetrical with respect to the axis of symmetry. These shapes have an infinite number of times of symmetry since works having such shapes do not change in appearance from the viewpoint of the hand even if minutely rotated about the axis of symmetry.”; For the examination purposes, the limitation is interpreted as processor is making determination whether a gripper can grip an circular/cylindrical shaped object or not. see Gotou fig 17, block 133, gripability calculation unit; see also [0009], where “a gripability calculation unit calculating a grip success possibility of any of the articles by the grip unit in each of the grip position posture candidates, assuming that the grip unit is placed at the grip position posture candidates set by the position posture candidate setting unit, based on the position information acquired by the three-dimensional measurement instrument”; see also [0039], where “FIG. 3A and FIG. 3B each are a view schematically illustrating an operation of the grip nail 143 of the gripper 14. The article 17 includes, as one example, a disc portion 171 and a cylindrical portion 172 vertically disposed from a center portion of the disc portion 171. When gripping the article 17, for example, as illustrated in FIG. 3A, while the grip nail 143 is opened, a , wherein the processor 
obtains information about a reference position of the gripper relative to the object to be gripped by the gripper (see fig 17, block 132, position and posture candidate setting unit. see also fig 4, block S2; see also [0044], where “Then, step S2 sets at least one grip position posture candidate which is a candidate of a position posture of the gripper 14 in a three-dimensional space.”; see also [0047], where “Step S3 calculates a possibility of succeeding in gripping the article 17, i.e., a grip success possibility E, on an assumption that the gripper 14 is placed in each grip position posture candidate set in step S2.”; see also fig 1, block 11, 3D measurement instrument; see also fig 4, block S1; see also [0036], where “The three-dimensional measurement instrument 11 expresses the acquired three-dimensional information as the format of a distance image or a three-dimensional map”; 3D map includes position and orientation of gripped object. see also [0043], where “Initially, step S1 measures surfaces of a plurality of articles 17 randomly piled in a three-dimensional space using the three-dimensional measurement instrument 11 and then acquires a three-dimensional point set 30. FIG. 5 is a view illustrating one example of the three-dimensional point set 30 acquired using the three-dimensional measurement instrument 11 and three-dimensional points 31 configuring the three-dimensional point set 30.”),
generates a finite number of position candidate of the gripper among infinite positions symmetrical to the reference position about an axis  (see [0093], where “In the above-described embodiment, the gripper position posture is expressed using the arrows A1 and A2 (FIG. 9) and the gripper 14 is moved to this  i.e., in order from one located in a higher position ( a larger z-coordinate ).”; see also fig 9 shows at least one position candidate (a finite number of position candidate) for gripping with respect to a predetermined coordinate axis. See also [0056] and [0058]);
 makes the determination for the finite number of position candidate (see [0092], where “a grip position posture candidate where the grip success possibility E calculated in the gripability calculation unit 133 is maximized or locally maximized is set as a gripper position posture. However, as long as at least one position posture candidate is selected from position posture candidates set by the position posture candidate setting unit 132 based on the grip success possibility E calculated in the gripability calculation unit 133 and then the selected position posture candidate is set as a grip unit position posture, the position posture setting unit 134 may be configured in any manner.”; at least one grip position candidate is selected.); and
a robot configured to grip an object based on a determination result by the information processing apparatus (see fig 1, where a robot controlled by control device 13 is picking up objects).
Gotou does not disclose the following limitation:
generates a finite number of position candidate of the gripper … about an axis of the rotational symmetry of the object. 
However Terasaki further discloses a system of pick and place of an object by robot, wherein generates a finite number of position candidate of the gripper … about an axis of the rotational symmetry of the object (see fig 1, block 2, rotational symmetry calculating means, block 6, grasp candidate calculating means and block 9, grasp selecting means. See also fig 24, where various shaped objects are shown that also include circular/spherical shaped object. See also col 6, lines 12-60, where “From the geometric data of an object in this three-dimensional model of the environment 1, the rotational symmetry of the object is calculated by the rotational symmetry calculating means 2………….. the rotational symmetry calculating means 2 performs a given calculation to recognize the rotational symmetry of the object from the geometric data thereof.”; see also col 5, lines 42-65, where “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand; … grasp candidate selecting means 9 for selecting an appropriate pick-and place grasp candidate from the candidates calculated at said grasp candidate calculating means 6 in consideration of said distances and how the obstacles affect the joint angle or arm of the robot.” symmetry of object to be grasped is calculated and this is used for grasp candidate calculation/generation. Appropriate candidate for grasp is also selected. A finite number of grasp candidate is selected from many grasp candidates. As cited references include circular/spherical shaped object so it can be interpreted that infinite number of grasp candidates are generated.).

Regarding claim 15, as best understood in view of indefiniteness rejection explained above, Gotou further discloses an information processing method (see fig 1 and fig 17, where 13 is robot control device. robot control device includes a grip unit, 131), comprising: 
obtaining information about a reference position of a gripper relative to the object to be gripped by the gripper, the object having rotational symmetry with an infinite number of times of symmetry (per submitted specification, circular conical shape and cylindrical shape objects have infinite number of rotational symmetry, see [0051] of PGPUB, where “For example, a circular conical shape and a cylindrical shape are shapes rotationally symmetrical with respect to the axis of symmetry. These shapes have an infinite number of times of symmetry since works having such shapes do not change in appearance from the viewpoint of the hand even if minutely rotated about the axis of symmetry.”; for the examination purposes, the limitation is interpreted as the gripper is gripping a circular/cylindrical shaped object. see Gotou fig 17, block 132, position and posture candidate setting unit. see also fig 4, block S2; see also [0044], where “Then, step S2 sets at least one grip position posture candidate which is a candidate of a position posture of the gripper 14 in a three-dimensional space.”; see also [0047], where “Step S3 calculates a possibility of succeeding in gripping the article 17, i.e., a grip success possibility E, on an assumption that the gripper 14 is placed in each grip position 3D map includes position and orientation of gripped object. see also [0043], where “Initially, step S1 measures surfaces of a plurality of articles 17 randomly piled in a three-dimensional space using the three-dimensional measurement instrument 11 and then acquires a three-dimensional point set 30. FIG. 5 is a view illustrating one example of the three-dimensional point set 30 acquired using the three-dimensional measurement instrument 11 and three-dimensional points 31 configuring the three-dimensional point set 30.”; see also [0039], where “FIG. 3A and FIG. 3B each are a view schematically illustrating an operation of the grip nail 143 of the gripper 14. The article 17 includes, as one example, a disc portion 171 and a cylindrical portion 172 vertically disposed from a center portion of the disc portion 171. When gripping the article 17, for example, as illustrated in FIG. 3A, while the grip nail 143 is opened, a pair of grip nails 143 is disposed so that respective grip nails are located on both sides of the article (cylindrical portion 172).”),
generating, a finite number of position candidate of the gripper among infinite positions symmetrical to the reference position about an axis  (see [0093], where “In the above-described embodiment, the gripper position posture is expressed using the arrows A1 and A2 (FIG. 9) and the gripper 14 is moved to this gripper position posture. However, as long as the robot 12 is controlled so as to move the gripper 14 to a gripper position posture (a grip unit position posture) set by the position posture setting unit 134 to pick up the article 17, the robot control unit 135 may be configured  i.e., in order from one located in a higher position ( a larger z-coordinate ).”; see also fig 9 shows at least one position candidate (a finite number of position candidate) for gripping with respect to a predetermined coordinate axis. See also [0056] and [0058]); and
 making a determination whether the gripper can grip the object for the finite number of position candidate (see [0092], where “a grip position posture candidate where the grip success possibility E calculated in the gripability calculation unit 133 is maximized or locally maximized is set as a gripper position posture. However, as long as at least one position posture candidate is selected from position posture candidates set by the position posture candidate setting unit 132 based on the grip success possibility E calculated in the gripability calculation unit 133 and then the selected position posture candidate is set as a grip unit position posture, the position posture setting unit 134 may be configured in any manner.”; at least one grip position candidate is selected.).
Gotou does not disclose the following limitation: 
generating a finite number of position candidate of the gripper … about an axis of the rotational symmetry of the object.
However Terasaki further discloses a system of pick and place of an object by robot wherein generating a finite number of position candidate of the gripper … about an axis of the rotational symmetry of the object (see fig 1, block 2, rotational symmetry calculating means, block 6, grasp candidate calculating means and block 9, grasp selecting means. See also  the rotational symmetry calculating means 2 performs a given calculation to recognize the rotational symmetry of the object from the geometric data thereof.”; see also col 5, lines 42-65, where “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand; … grasp candidate selecting means 9 for selecting an appropriate pick-and place grasp candidate from the candidates calculated at said grasp candidate calculating means 6 in consideration of said distances and how the obstacles affect the joint angle or arm of the robot.”; symmetry of object to be grasped is calculated and this is used for grasp candidate calculation/generation. Appropriate candidate for grasp is also selected. A finite number of grasp candidate is selected from many grasp candidates. As cited references include circular/spherical shaped object so it can be interpreted that infinite number of grasp candidates are generated.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou to incorporate the teachings of Terasaki by including the above feature for determining state transition path accurately and automatically without slowing down the robot operations for executing pick up with good efficiency and less interference with other components.
Regarding claim 18, as best understood in view of indefiniteness rejection explained above, Gotou further discloses a non-transitory storage medium storing a program for causing a computer to perform an information processing method, the information processing method comprising: 
obtaining information about a reference position of the gripper relative to the object to be gripped by the gripper, the object having rotational symmetry with an infinite number of times of symmetry (per submitted specification, circular conical shape and cylindrical shape objects have infinite number of rotational symmetry, see [0051] of PGPUB, where “For example, a circular conical shape and a cylindrical shape are shapes rotationally symmetrical with respect to the axis of symmetry. These shapes have an infinite number of times of symmetry since works having such shapes do not change in appearance from the viewpoint of the hand even if minutely rotated about the axis of symmetry.”; for the examination purposes, the limitation is interpreted as the gripper is gripping a circular/cylindrical shaped object. see Gotou fig 17, block 132, position and posture candidate setting unit. see also fig 4, block S2; see also [0044], where “Then, step S2 sets at least one grip position posture candidate which is a candidate of a position posture of the gripper 14 in a three-dimensional space.”; see also [0047], where “Step S3 calculates a possibility of succeeding in gripping the article 17, i.e., a grip success possibility E, on an assumption that the gripper 14 is placed in each grip position posture candidate set in step S2.”), see also fig 1, block 11, 3D measurement instrument; see also fig 4, block S1; see also [0036], where “The three-dimensional measurement instrument 11 expresses the acquired three-dimensional information as the format of a distance image or a three-dimensional map”; 3D map includes position and orientation of gripped object. see also ,
generating a finite number of position candidate of the gripper among infinite positions symmetrical to the reference position about an axis  (see [0093], where “In the above-described embodiment, the gripper position posture is expressed using the arrows A1 and A2 (FIG. 9) and the gripper 14 is moved to this gripper position posture. However, as long as the robot 12 is controlled so as to move the gripper 14 to a gripper position posture (a grip unit position posture) set by the position posture setting unit 134 to pick up the article 17, the robot control unit 135 may be configured in any manner.”; see also [0055], where “FIG. 9 is a view illustrating numbered gripper position postures, and numbering is performed in descending order of a coordinate value with respect to a predetermined coordinate axis 35, i.e., in order from one located in a higher position ( a larger z-coordinate ).”; see also fig 9 shows at least one position candidate (a finite number of position candidate) for gripping with respect to a predetermined coordinate axis. See also [0056] and [0058]); and
 making a determination whether the gripper can grip the object for the finite number of position candidate (see [0092], where “a grip position posture candidate where the grip success possibility E calculated in the gripability calculation unit 133 is maximized or locally maximized is set as a gripper position posture. However, as long as at least one position posture at least one grip position candidate is selected.).
Gotou does not disclose the following limitation:
generating a finite number of position candidate of the gripper … about an axis of the rotational symmetry of the object.
However Terasaki further discloses a system of pick and place of an object by robot, wherein generating a finite number of position candidate of the gripper … about an axis of the rotational symmetry of the object (see fig 1, block 2, rotational symmetry calculating means and block 6, grasp candidate calculating means. See also col 6, lines 12-60, where “From the geometric data of an object in this three-dimensional model of the environment 1, the rotational symmetry of the object is calculated by the rotational symmetry calculating means 2………….. the rotational symmetry calculating means 2 performs a given calculation to recognize the rotational symmetry of the object from the geometric data thereof.”; see also col 5, lines 42-65, where “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand; … grasp candidate selecting means 9 for selecting an appropriate pick-and place grasp candidate from the candidates calculated at said grasp candidate calculating means 6 in consideration of said distances and how the obstacles affect the joint angle or arm of the symmetry of object to be grasped is calculated and this is used for grasp candidate calculation/generation. Appropriate candidate for grasp is also selected. A finite number of grasp candidate is selected from many grasp candidates. As cited references include circular/spherical shaped object so it can be interpreted that infinite number of grasp candidates are generated.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou to incorporate the teachings of Terasaki by including the above feature for determining state transition path accurately and automatically without slowing down the robot operations for executing pick up with good efficiency and less interference with other components.
Regarding claim 19, as best understood in view of indefiniteness rejection explained above, Gotou further discloses an article manufacturing method, comprising: 
gripping and moving an object based on processing information obtained by an information processing method for determining whether a gripper can grip the object which has rotational symmetry with an infinite number of times of symmetry (per submitted specification, circular conical shape and cylindrical shape objects have infinite number of rotational symmetry, see [0051] of PGPUB, where “For example, a circular conical shape and a cylindrical shape are shapes rotationally symmetrical with respect to the axis of symmetry. These shapes have an infinite number of times of symmetry since works having such shapes do not change in appearance from the viewpoint of the hand even if minutely rotated about the axis of symmetry.”; For the examination purposes, the limitation is interpreted as processor is making determination whether a gripper can grip an circular/cylindrical object or not. see ; 
processing the moved object; and 
manufacturing a product by using the processed object, 
wherein the information processing method includes: 
obtaining information about a reference position of the gripper relative to the object to be gripped by the gripper (see fig 17, block 132, position and posture candidate setting unit. see also fig 4, block S2; see also [0044], where “Then, step S2 sets at least one grip position posture candidate which is a candidate of a position posture of the gripper 14 in a three-dimensional space.”; see also [0047], where “Step S3 calculates a possibility of succeeding in gripping the article 17, i.e., a grip success possibility E, on an assumption that the gripper 14 is placed in each grip position posture candidate set in step S2.”; see also fig 1, block 11, 3D 3D map includes position and orientation of gripped object. see also [0043], where “Initially, step S1 measures surfaces of a plurality of articles 17 randomly piled in a three-dimensional space using the three-dimensional measurement instrument 11 and then acquires a three-dimensional point set 30. FIG. 5 is a view illustrating one example of the three-dimensional point set 30 acquired using the three-dimensional measurement instrument 11 and three-dimensional points 31 configuring the three-dimensional point set 30.”),
generating a finite number of position candidate of the gripper among infinite positions symmetrical to the reference position about an axis  (see [0093], where “In the above-described embodiment, the gripper position posture is expressed using the arrows A1 and A2 (FIG. 9) and the gripper 14 is moved to this gripper position posture. However, as long as the robot 12 is controlled so as to move the gripper 14 to a gripper position posture (a grip unit position posture) set by the position posture setting unit 134 to pick up the article 17, the robot control unit 135 may be configured in any manner.”; see also [0055], where “FIG. 9 is a view illustrating numbered gripper position postures, and numbering is performed in descending order of a coordinate value with respect to a predetermined coordinate axis 35, i.e., in order from one located in a higher position ( a larger z-coordinate ).”; see also fig 9 shows at least one position candidate (a finite number of position candidate) for gripping with respect to a predetermined coordinate axis. See also [0056] and [0058]); and
making a determination whether the gripper can grip the object for the finite number of position candidate (see [0092], where “a grip position posture candidate where the grip success possibility E calculated in the gripability calculation unit 133 is maximized or locally maximized is set as a gripper position posture. However, as long as at least one position posture candidate is selected from position posture candidates set by the position posture candidate setting unit 132 based on the grip success possibility E calculated in the gripability calculation unit 133 and then the selected position posture candidate is set as a grip unit position posture, the position posture setting unit 134 may be configured in any manner.”; at least one grip position candidate is selected.).
Gotou does not disclose the following limitation: 
generating a finite number of position candidate of the gripper … about an axis of the rotational symmetry of the object. 
However Terasaki further discloses a system of pick and place of an object by robot, wherein generating a finite number of position candidate of the gripper … about an axis of the rotational symmetry of the object (see fig 1, block 2, rotational symmetry calculating means and block 6, grasp candidate calculating means. See also col 6, lines 12-60, where “From the geometric data of an object in this three-dimensional model of the environment 1, the rotational symmetry of the object is calculated by the rotational symmetry calculating means 2………….. the rotational symmetry calculating means 2 performs a given calculation to recognize the rotational symmetry of the object from the geometric data thereof.”; see also col 5, lines 42-65, where “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can  for selecting an appropriate pick-and place grasp candidate from the candidates calculated at said grasp candidate calculating means 6 in consideration of said distances and how the obstacles affect the joint angle or arm of the robot.” symmetry of object to be grasped is calculated and this is used for grasp candidate calculation/generation. Appropriate candidate for grasp is also selected. A finite number of grasp candidate is selected from many grasp candidates. As cited references include circular/spherical shaped object so it can be interpreted that infinite number of grasp candidates are generated.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou to incorporate the teachings of Terasaki by including the above feature for determining state transition path accurately and automatically without slowing down the robot operations for executing pick up with good efficiency and less interference with other components.
Regarding claim 20, Gotou further discloses an information processing apparatus, wherein the processor makes the determination based on information about the position and orientation of the object to be gripped by the gripper (see fig 4, block S1-S11, where S5 considers various position and orientation, S7 outputs a specified gripper position, S10 outputs successful grip; see also [0055], [0056] and [0063]).
Regarding claim 26, Gotou further discloses an information processing apparatus, 
wherein the finite number is N (per claim 1, finite number N is finite number of position candidate of gripper; see Gotou at fig 9 shows at least one position candidate for gripping. Finite number of position candidate could be one or more than one.), and 
wherein the processor generates the N number of position candidate of the gripper (see [0093], where “In the above-described embodiment, the gripper position posture is expressed using the arrows A1 and A2 (FIG. 9) and the gripper 14 is moved to this gripper position posture. However, as long as the robot 12 is controlled so as to move the gripper 14 to a gripper position posture (a grip unit position posture) set by the position posture setting unit 134 to pick up the article 17, the robot control unit 135 may be configured in any manner.”; fig 9 shows at least one position candidate for gripping.).
Gotou does not disclose the following limitation:
wherein N is an integer close to 360/Δθ, Δθ degree is a predetermined angle range.
However Terasaki further discloses a system of pick and place of an object by robot, wherein N is a integer close to 360/Δθ, Δθ degree is a predetermined angle range (see fig 1, block 2, rotational symmetry calculating means, block 6, grasp candidate calculating means and block 9, grasp selecting means. See also col 11, line 67 to col 12, line 5, “An object to be regrasped is placed at the positions indicated by the candidates for regrasp locations. While the rotational angle θ is rotated with a given interval, the interference check is performed to see whether or not both the pick-object and place-object grasps in the regrasp state are feasible. If an actually possible angle θ is found”; given angle corresponds to predetermined angle. Grasp location is determined by rotating the rotational angle by a given angle interval. It is obvious that grip position candidate is an integer as it cannot be a fraction (e.g. 1.5 grip position candidate is not feasible as it will generate 1 full grip position and a half grip position which is not a valid grip position.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou to incorporate the teachings of Terasaki by including the above feature for determining state transition path accurately and automatically without slowing down the robot operations.
Regarding claim 27, Gotou discloses an information processing apparatus, wherein the processor: 
obtains information about a reference position and orientation of the gripper relative to the object to be gripped by the gripper (see fig 17, block 132, position and posture candidate setting unit. see also fig 4, block S2; see also [0044], where “Then, step S2 sets at least one grip position posture candidate which is a candidate of a position posture of the gripper 14 in a three-dimensional space.”; see also [0047], where “Step S3 calculates a possibility of succeeding in gripping the article 17, i.e., a grip success possibility E, on an assumption that the gripper 14 is placed in each grip position posture candidate set in step S2.”; see also fig 1, block 11, 3D measurement instrument; see also fig 4, block S1; see also [0036], where “The three-dimensional measurement instrument 11 expresses the acquired three-dimensional information as the format of a distance image or a three-dimensional map”; 3D map includes position and orientation of gripped object. see also [0043], where “Initially, step S1 measures surfaces of a plurality of articles 17 randomly piled in a three-dimensional space using the three-dimensional measurement instrument 11 and then acquires a three-dimensional point set 30. FIG. 5 is a view illustrating one example of the three-dimensional , 
generates a finite number of position and orientation candidate of the gripper among infinite positions and orientations symmetrical to the reference position and orientation about an axis of the (see [0093], where “In the above-described embodiment, the gripper position posture is expressed using the arrows A1 and A2 (FIG. 9) and the gripper 14 is moved to this gripper position posture. However, as long as the robot 12 is controlled so as to move the gripper 14 to a gripper position posture (a grip unit position posture) set by the position posture setting unit 134 to pick up the article 17, the robot control unit 135 may be configured in any manner.”; see also [0055], where “FIG. 9 is a view illustrating numbered gripper position postures, and numbering is performed in descending order of a coordinate value with respect to a predetermined coordinate axis 35, i.e., in order from one located in a higher position ( a larger z-coordinate ).”; see also fig 9 shows at least one position candidate (a finite number of position candidate) for gripping with respect to a predetermined coordinate axis. See also [0056] and [0058]); and
 makes the determination for the finite number of position candidate (see [0092], where “a grip position posture candidate where the grip success possibility E calculated in the gripability calculation unit 133 is maximized or locally maximized is set as a gripper position posture. However, as long as at least one position posture candidate is selected from position posture candidates set by the position posture candidate setting unit 132 based on the grip success possibility E calculated in the gripability calculation unit 133 and then the selected at least one grip position candidate is selected.).
Gotou does not disclose the following limitation:
generates a finite number of position candidate … about an axis of the rotational symmetry of the object. 
However Terasaki further discloses a system of pick and place of an object by robot, wherein generates a finite number of position candidate of the gripper … about an axis of the rotational symmetry of the object (see fig 1, block 2, rotational symmetry calculating means, block 6, grasp candidate calculating means and block 9, grasp selecting means. See also fig 24, where various shaped objects are shown that also include circular/spherical shaped object. See also col 6, lines 12-60, where “From the geometric data of an object in this three-dimensional model of the environment 1, the rotational symmetry of the object is calculated by the rotational symmetry calculating means 2………….. the rotational symmetry calculating means 2 performs a given calculation to recognize the rotational symmetry of the object from the geometric data thereof.”; see also col 5, lines 42-65, where “The grasp planning means 5 comprises grasp candidate calculating means 6 for evaluating candidates for grasp positions and orientations at each of which the object can be picked and placed by the hand, at least based on the geometric data of the object and the hand; … grasp candidate selecting means 9 for selecting an appropriate pick-and place grasp candidate from the candidates calculated at said grasp candidate calculating means 6 in consideration of said distances and how the obstacles affect the joint angle or arm of the robot.”; symmetry of object to be grasped is calculated and this is used for grasp candidate calculation/generation. Appropriate candidate for grasp is also selected. A finite number of grasp candidate is selected from many grasp candidates. As cited references include circular/spherical shaped object so it can be interpreted that infinite number of grasp candidates are generated.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou to incorporate the teachings of Terasaki by including the above feature for determining state transition path accurately and automatically without slowing down the robot operations for executing pick up with good efficiency and less interference with other components.
Regarding claim 28, Gotou further discloses an information processing apparatus, 
wherein the object has translational symmetry with infinite number of times of symmetry (per submitted specification, circular conical shape and cylindrical shape objects have infinite number of rotational symmetry, see [0051] of PGPUB and translational symmetry is interpreted as symmetry of the object remain same even if the initial position and orientation of the gripper has changed, see at least fig 3B and [0050] of PGPUB; For the examination purposes, the limitation is interpreted as processor is making determination whether a gripper can grip an circular/cylindrical shaped object or not. see Gotou fig 17, block 133, gripability calculation unit; see also [0009], where “a gripability calculation unit calculating a grip success possibility of any of the articles by the grip unit in each of the grip position posture candidates, assuming that the grip unit is placed at the grip position posture candidates set by the position posture candidate setting unit, based on the position information acquired by the three-dimensional measurement instrument”; see also [0039], where “FIG. 3A and FIG. 3B each are a view schematically illustrating an operation of the grip nail 143 of the gripper 14. The article 17 Grasp location is determined by rotating the rotational angle by a certain angle interval. As cited references include circular/spherical shaped object so it is obvious to have translational symmetry of a circular/spherical shaped object.), and 
wherein the processor generates the finite number of position candidate of the gripper among infinite positions symmetrical to the reference position about an axis of the (see [0093], where “In the above-described embodiment, the gripper position posture is expressed using the arrows A1 and A2 (FIG. 9) and the gripper 14 is moved to this gripper position posture. However, as long as the robot 12 is controlled so as to move the gripper 14 to a gripper position posture (a grip unit position posture) set by the position posture setting unit 134 to pick up the article 17, the robot control unit 135 may be configured in any manner.”; fig 9 shows at least one position candidate for gripping. Finite number of position candidate could be one or more than one.).
Gotou does not disclose the following limitation: 
wherein the processor generates the finite number of position candidate of the gripper … about an axis of the translational symmetry of the object.
However Terasaki further discloses a system of pick and place of an object by robot, wherein the processor generates the finite number of position candidate of the gripper … about an axis of the translational symmetry of the object (see Terasaki col 11, line 67 to col 12 Grasp location is determined by rotating the rotational angle by a certain angle interval. As cited references include circular/spherical shaped object so it is obvious to have translational symmetry of a circular/spherical shaped object.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou to incorporate the teachings of Terasaki by including the above feature for determining state transition path accurately and automatically without slowing down the robot operations.

Claim(s) 2, 11, 12, 24, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0127162 (“Gotou”), and in view of US 5,325,468 (“Terasaki”), as applied to claim 1 and 15 above, and further in view of US 2011/0122228 (“Fujieda”). 
Regarding claim 2, Gotou further discloses an information processing apparatus, wherein a result of the determination with respect to the position candidate  (see [0009], where “a gripability calculation unit calculating a grip success possibility of any of the articles by the grip unit in each of the grip position posture candidates, assuming that the grip unit is placed at the grip position posture candidates set by the position posture candidate setting unit, based .
Gotou does not disclose the following limitation: 
a display unit, wherein the display unit includes a first display portion configured to display a result of the determination,
 a result …  on a range of a rotational angle around the axis of the rotational symmetry of the object.
However Terasaki further discloses a system of pick and place of an object by robot, wherein a result of the determination with respect to the position candidate on a range of a rotational angle around the axis of the rotational symmetry of the object (see Terasaki col 11, line 67 to col 12, line 5, “An object to be regrasped is placed at the positions indicated by the candidates for regrasp locations. While the rotational angle θ is rotated with a given interval, the interference check is performed to see whether or not both the pick-object and place-object grasps in the regrasp state are feasible. If an actually possible angle θ is found”; grasp location is determined by rotating the rotational angle by a certain angle interval.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou to incorporate the teachings of Terasaki by including the above feature for determining state transition path accurately and automatically without slowing down the robot operations.
Gotou in view of Terasaki does not disclose the following limitation: 
a display unit, wherein the display unit includes a first display portion configured to display a result of the determination.
However Fujieda discloses an information processing apparatus comprising a display unit (see fig 3, block 27, display; see also fig 4), wherein the display unit includes a first display portion configured to display a result of the determination (see [0015], where “a display unit that displays a projection image produced through the perspective transformation processing on a monitor; and a display changing unit that changes display of the projection image of the model coordinate system in response to the manipulation input.”; display unit is displaying a result of projection. Projection correspond to determination).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou in view of Terasaki to incorporate the teachings of Fujieda by including the above feature for enhancing the speed of the robot control by visualizing the successful grip possibility.
Regarding claim 11, Gotou further discloses an information processing apparatus, wherein position candidate has a plurality of degrees of freedom and a position is specified with respect to a degree of freedom other than one degree of freedom, displaying a result of the determination with respect to the one of degrees of freedom (see [0038], where “a position posture of the gripper 14 in a three-dimensional space is determined by six degrees of freedom of six directions including translation three directions (x, y, z) and rotation three directions (θ, ψ, φ).”; see also [0044], where “The grip position posture candidate is expressed by six degrees of freedom, i.e., position coordinates (x, y, z) and angles (θ, ψ, φ), indicating a position posture .
Gotou in view of Terasaki does not disclose the following limitation:
displaying a result of the determination.
However Fujieda further discloses an information processing method, comprising displaying a result of the determination (see fig 3, block 27, display; see also fig 4; see also [0015], where “a display unit that displays a projection image produced through the perspective transformation processing on a monitor; and a display changing unit that changes display of the projection image of the model coordinate system in response to the manipulation input.”; display unit is displaying a result of projection. Projection correspond to determination). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou in view of Terasaki to incorporate the teachings of Fujieda by including the above feature (display with multiple portions) for outputting measurement data without enlarging operator’s burden for gripping object easily and effectively by recognizing the position and direction displayed in screen.
Regarding claim 12, Gotou further discloses an information processing apparatus, wherein the processor generates the position candidate of the gripper about a plurality of degrees of freedom (see [0093], where “In the above-described embodiment, the gripper position posture is expressed using the arrows A1 and A2 (FIG. 9) and the gripper 14 is moved to this gripper position posture. However, as long as the robot 12 is controlled so as to move the gripper 14 to a gripper position posture (a grip unit position posture) set by the position posture setting unit 134 to pick up the article 17, the robot control unit 135 may be configured fig 9 shows at least one position candidate for gripping. see also [0038], where “a position posture of the gripper 14 in a three-dimensional space is determined by six degrees of freedom of six directions including translation three directions (x, y, z) and rotation three directions (θ, ψ, φ).”; see also [0044], where “The grip position posture candidate is expressed by six degrees of freedom, i.e., position coordinates (x, y, z) and angles (θ, ψ, φ), indicating a position posture of the gripper 14, and of six degrees of freedom (x, y, z, θ, ψ, φ), at least one degree of freedom is set as a parameter.”; see also [0084], and [0095]), and 
(see [0038], where “a position posture of the gripper 14 in a three-dimensional space is determined by six degrees of freedom of six directions including translation three directions (x, y, z) and rotation three directions (θ, ψ, φ).”; see also [0044], [0084], and [0095]). 
Gotou in view of Terasaki does not disclose the following limitation: 
displays a result of the determination.
However Fujieda further discloses an information processing method, comprising displays a result of the determination (see fig 3, block 27, display; see also fig 4; see also [0015], where “a display unit that displays a projection image produced through the perspective transformation processing on a monitor; and a display changing unit that changes display of the projection image of the model coordinate system in response to the manipulation input.”; display unit is displaying a result of projection. Projection correspond to determination).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou in view of Terasaki to incorporate the 
Regarding claim 24, as best understood in view of indefiniteness rejection explained above, Gotou in view of Terasaki does not disclose the following limitation: 
comprising a setting unit configured to set the finite number as changeable.
However Fujieda further discloses an information processing apparatus, comprising a setting unit configured to set the finite number as changeable (see fig 2, where a processing device, 2 and various parts are shown. The processing device include a CPU, 24, a memory, 25, a display unit, 27 and an input unit, 26. See also [0034], where “the input unit 26 and the display unit 27 are used to input the information for setting and to display the information for assisting the work.”; See also [0041], where “a work screen is displayed on the display unit 27 in order to change the setting of the model coordinate system, and the position of the origin O and the direction of each coordinate axis are changed in response to a setting changing manipulation performed by a user.”; setting of model coordinate system is changed by a user. Model coordinate system corresponds to finite number.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou in view of Terasaki to incorporate the teachings of Fujieda by including the above feature for enhancing the speed of the robot control by visualizing the successful grip possibility.
Regarding claim 25, as best understood in view of indefiniteness rejection explained above, Gotou in view of Terasaki does not disclose the following limitation: 
comprising an input unit configured to input the finite number.
However Fujieda further discloses an information processing apparatus, comprising an input unit configured to input the finite number (see [0018], where “the user to change the numerical values,”; see also [0046], where “The setting value changing slider 206 and the numerical display box 207 are also provided in each of the rotation angles RTx, RTy, and RTz.”; see also fig 2, where a processing device, 2 and various parts are shown. The processing device include a CPU, 24, a memory, 25, a display unit, 27 and an input unit, 26. See also [0034], where “the input unit 26 and the display unit 27 are used to input the information for setting and to display the information for assisting the work.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou in view of Terasaki to incorporate the teachings of Fujieda by including the above feature for enhancing the speed of the robot control by visualizing the successful grip possibility.
Regarding claim 29, Gotou further discloses an information processing apparatus, 
comprising  (see [0009], where “a gripability calculation unit calculating a grip success possibility of any of the articles by the grip unit in each of the grip position posture candidates, assuming that the grip unit is placed at the grip position posture candidates set by the position posture candidate setting unit, based on the position information acquired by the three-dimensional measurement instrument”; see also fig 4, block S1-S11, where S5 considers various position and orientation, S7 outputs a specified gripper position, S10 outputs successful grip.).

a display unit configured to display a result … on a range of a position on the axis of the translational symmetry of the object.
However Terasaki further discloses a system of pick and place of an object by robot, wherein a result of the determination with respect to the candidate on a range of a position on the axis of the translational symmetry of the object (per submitted specification, translational symmetry is interpreted as symmetry of the object remain same even if the initial position and orientation of the gripper has changed, see at least fig 3B and [0050] of PGPUB, where “translational symmetry refers to such a relationship that the position-and-orientation of the work in a local area from the viewpoint of the hand appear the same even if the previously-set gripping position-and-orientation of the hand is translated in a direction along the axis of symmetry.”. see Terasaki col 11, line 67 to col 12 line 5, where “An object to be regrasped is placed at the positions indicated by the candidates for regrasp locations. While the rotational angle θ is rotated with a given interval, the interference check is performed to see whether or not both the pick-object and place-object grasps in the regrasp state are feasible. If an actually possible angle θ is found”; see also fig 24, where various shaped objects are shown that also include circular/spherical shaped object. Grasp location is determined by rotating the rotational angle by a certain angle interval. As cited references include circular/spherical shaped object so it is obvious to have translational symmetry of a circular/spherical shaped object.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou to incorporate the teachings of Terasaki 
Gotou in view of Terasaki does not disclose the following limitation: 
a display unit configured to display a result.
However Fujieda further discloses an information processing apparatus comprising a display unit (see fig 3, block 27, display; see also fig 4), wherein the display unit includes a first display portion configured to display a result of the determination (see [0015], where “a display unit that displays a projection image produced through the perspective transformation processing on a monitor; and a display changing unit that changes display of the projection image of the model coordinate system in response to the manipulation input.”; display unit is displaying a result of projection. Projection correspond to determination).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou in view of Terasaki to incorporate the teachings of Fujieda by including the above feature for enhancing the speed of the robot control by visualizing the successful grip possibility.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0127162 (“Gotou”), and in view of US 5,325,468 (“Terasaki”), as applied to claim 1 above, and in view of US 2011/0122228 (“Fujieda”), as applied to claim 2, and further in view of US 2015/0073596 (“Fudaba”). 
Regarding claim 3, Gotou further discloses an information processing apparatus, wherein of the position candidate, and (see [0009], where “a gripability calculation unit calculating a grip success possibility of any of the articles by the grip unit in each of the grip position posture candidates, assuming that the grip unit is placed at the grip position posture candidates set by the position posture candidate setting unit, based on the position information acquired by the three-dimensional measurement instrument”; see also fig 4, block S1-S11, where S5 considers various position and orientation, S7 outputs a specified gripper position, S10 outputs successful grip. See also [0055-0056] and [0063]). 
Gotou in view of Terasaki and Fujieda does not disclose a third display portion for displaying the gripper taking the specified one position and orientation and the object to be gripped by the gripper. 
However Fudaba discloses a display unit for displaying the gripper taking the specified one position and orientation and the object to be gripped by the gripper (see fig 6, where display 7 is displaying the object is gripped by a gripper. See also [0193], where “As shown in FIG. 6, the imaging device 6 is located such that a direction of manipulation of the master arm 2 by the operator 1 (an arrow A in FIG. 6) is parallel to a direction of motion of the slave arm 3 on the screen of the display 7 an arrow Bin FIG. 6)”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou in view of Terasaki and Fujieda to incorporate the teachings of Fudaba by including the above feature for outputting measurement data without enlarging operator’s burden for gripping object easily and effectively by recognizing the position and direction displayed in display screen.
Regarding claim 4, Gotou further discloses an information processing apparatus, wherein the processor generates the position candidate of the gripper about a plurality of degrees of freedom (see [0093], where “In the above-described embodiment, the gripper position posture is expressed using the arrows A1 and A2 (FIG. 9) and the gripper 14 is moved to this gripper position posture. However, as long as the robot 12 is controlled so as to move the gripper 14 to a gripper position posture (a grip unit position posture) set by the position posture setting unit 134 to pick up the article 17, the robot control unit 135 may be configured in any manner.”; fig 9 shows at least one position candidate for gripping. see also [0038], where “a position posture of the gripper 14 in a three-dimensional space is determined by six degrees of freedom of six directions including translation three directions (x, y, z) and rotation three directions (θ, ψ, φ).”; see also [0044], where “The grip position posture candidate is expressed by six degrees of freedom, i.e., position coordinates (x, y, z) and angles (θ, ψ, φ), indicating a position posture of the gripper 14, and of six degrees of freedom (x, y, z, θ, ψ, φ), at least one degree of freedom is set as a parameter.”; see also [0084], and [0095]), and 
(see [0038], where “a position posture of the gripper 14 in a three-dimensional space is determined by six degrees of freedom of six directions including translation three directions (x, y, z) and rotation three directions (θ, ψ, φ).”; see also [0044], where “The grip position posture candidate is expressed by six degrees of freedom, i.e., position coordinates (x, y, z) and angles (θ, ψ, φ), indicating a position posture of the gripper 14, and of six degrees of freedom (x, y, z, θ, ψ, φ), at least one degree of freedom is set as a parameter.”; see also [0084], and [0095]). 
a display unit to visualize those outputs/results.
 However Fujieda further discloses a display unit for displaying outputs/measurements data (see fig 4, where an example of a work screen is shown. screen has multiple different portions; couple portions for images (e.g. block 201, 202 and 203) and couple portions (e.g. block 204, 205, 209, and 208) for text. So display screen can be split to multiple portions based on the output needed to be visualized. To address the claim limitation, one portion of display, out of multiple portions of the display can be used as to output for displaying specification with respect to each of a plurality of degrees of freedom relating to the plurality of sets of position and orientation.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Gotou in view of Terasaki to incorporate the teachings of Fujieda by including the above feature (display with multiple portions) for outputting measurement data without enlarging operator’s burden for gripping object easily and effectively by recognizing the position and direction displayed in display screen. 
Response to Arguments
Applicant’s arguments filled on 02/02/2021, with respect to claims 1-4, 11-15, 18-20 and 24-29, have been considered but they are not persuasive. 
The Applicant contends that:
“The Examiner acknowledges that Gotou and Oishi fail to disclose generating, based on the information about symmetry of the object, candidates for a plurality of positions and orientations of the gripper relative to the object to be gripped by the gripper (see Office Action, 
Moreover, Terasaki does not provide any teaching that would remedy the deficiencies of Gotou and Oishi. For example, Terasaki describes rotational symmetry, but does not describe generating a position with a finite number of times of rotational symmetry among positions with an infinite number of times of rotational symmetry that can be gripped by a hand, with regard to an object with an infinite number of times of rotational symmetry. Specifically, Terasaki describes an example of an object with two times of rotational symmetry and determining a placement grasp plan about two grip positions. In other words, the placement grasp plan is calculated for all rotationally symmetrical positions. For this reason, Terasaki does not include a concept of calculating the placement grasp plan only for a finite number of rotationally symmetrical positions among an infinite number of rotationally symmetrical positions that can be gripped by a hand. 
Thus, even assuming arguendo the combination of Gotou, Oishi, and Terasaki is proper, the cited references nevertheless fail to disclose at least "generates a finite number of position candidate of the gripper among infinite positions symmetrical to the reference position about an axis of the rotational symmetry of the object," as recited in claim 1.” 
The Examiner disagrees:
Per submitted specification of the current application, circular conical shape and cylindrical shape objects have infinite number of rotational symmetry, see [0051] of PGPUB. For 
Terasaki teaches to generate a gripping plan by considering rotational symmetry of the object by rotating at a certain interval (see citation above). So it is calculating gripping plan for a finite number of rotational symmetry from infinite number of rotational symmetry (e.g. sphere shaped object).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S.T.K. /Examiner, Art Unit 3666
/HARRY Y OH/Primary Examiner, Art Unit 3666